

Exhibit 10.4


SECOND MODIFICATION OF NOTE


THIS SECOND MODIFICATION OF NOTE (hereinafter referred to as the “Second
Modification”) is executed this 10th day of November, 2010, but effective as of
March 17, 2010, by and between:  (i) LIGHTYEAR NETWORK SOLUTIONS, LLC, a
Kentucky limited liability company, having an address of 1901 Eastpoint Parkway,
Louisville, Jefferson County, Kentucky  40223 (hereinafter referred to as
“Borrower”); (ii) FIRST SAVINGS BANK, F.S.B., 501 East Lewis and Clark Parkway,
Clarksville, Clark County, Indiana  47129 (hereinafter referred to as “Lender”);
and (iii) J. SHERMAN HENDERSON, III, and RONALD L. CARMICLE (hereinafter
referred to as “Guarantors”).


The parties agree and recite as follows, which agreements and recitations
constitute part of this Second Modification:


a.           Lender is the holder of a certain Promissory Note dated March 17,
2010, executed by Borrower in the original principal amount of $1,000,000.00,
and due and payable by March 30, 2011, as Loan No. 0379000058, which was
modified and amended by that certain Modification of Note dated August 3, 2010
(hereinafter referred to, collectively, as the “Note”).


b.           The Note is presently secured, inter alia, by the following:


(i)           a certain Security Agreement executed by Borrower dated March 17,
2010 (hereinafter referred to as the “Security Agreement”);


(ii)          a certain Lockbox and Account Control Agreement executed by
Borrower dated March 17, 2010 (hereinafter referred to as the “Control
Agreement”); and


(iii)         certain other security instruments which may have been executed in
connection with, or as security for, the Note.


The Note, Security Agreement, and Control Agreement, together with such other
financing statements, documents, and instruments which may have been executed in
connection with, or as security for, any of the foregoing, shall hereinafter be
sometimes collectively referred to as the “Loan Documents”.


c.           Borrower has requested that Lender makes certain additional changes
to the payment schedule reflected in the Note, all as more particularly set out
hereinbelow.


d.           Lender has agreed to certain such changes requested by Borrower on
the condition that Borrower executes this Second Modification and any other
necessary documents required by Lender in order to accurately reflect and
memorialize the actual agreement of the parties as to the change in the payment
schedule in the Note.

 
 

--------------------------------------------------------------------------------

 


e.           There is a current principal balance due under the Note in the
amount of $    542,652.00                 .


f.            Terms used herein with their initial letters capitalized and not
otherwise defined herein shall have the meanings given to such terms in the Loan
Documents.


NOW, THEREFORE, In consideration of the mutual covenants and promises of the
parties hereto, and other valuable consideration, receipt and sufficiency of
which are hereby mutually acknowledged, the parties hereto covenant and agree as
follows:


SECTION 1
  
MODIFICATION OF NOTE
  
The Note is hereby modified, to reflect the following:


The section of the Note (as heretofore modified) designated as “Payment
Schedule” which reads as follows:


PAYMENT SCHEDULE:  Maker shall make payments to Bank on the Note as follows:


(a)           beginning on April 30, 2010, and continuing on the 30th day of
each month thereafter (or the last day of the month in the month of February) up
through and including June 30, 2010, Maker shall make monthly payments of all
accrued but unpaid interest on this Note as of said payment date;


(b)           beginning on July 30, 2010, and continuing on the 30th day of each
month thereafter (or the last day of the month in the month of February) until
the Maturity Date, Maker shall make monthly payments of all accrued but unpaid
interest on this Note as of said payment date PLUS monthly principal payments in
the amount of $111,112.00 each, unless and until the outstanding principal
balance of this Note is paid in full;


(c)           in addition to the payment described hereinabove, Maker shall,
BEGINNING NO LATER THAN OCTOBER 30, 2010, apply to payment of the principal
balance of this Note fifty percent (50%) of all net proceeds in excess of
$1,000,000.00 and up to $2,000,000.00 from the sale of equity securities in
Maker’s parent company, Libra Alliance Corporation, unless and until the
outstanding principal balance of this Note is paid in full.  For purposes of
clarity, if the proceeds from said sale of equity securities is less than
$1,000,000.00, Maker shall make no payment under this Section (c); if the
proceeds from said sale of equity securities is more than $1,000,000.00, Maker
shall apply as a payment to principal 50% of the proceeds received in excess of
$1,000,000.00 up to a maximum payment under this Section (c) of $500,000.00;

 
2

--------------------------------------------------------------------------------

 


(d)           any late payment charges or other costs, expenses, or charges due
under this Note or any other document executed in connection herewith shall be
due and payable immediately upon notice to Maker from Bank (except that Maker’s
obligation to pay any late payment charge hereunder shall not be dependent upon
or require notice from Bank); and


(e)           the remaining principal balance of this Note, if any, together
with all interest and other sums due hereunder shall be due and payable on the
Maturity Date.


All payments will be made to Bank at its address described above and shall be
collected in funds in lawful currency of the United States of America.  All
payments and prepayments on this Note shall be applied first to expenses or
charges due hereunder, and then to the payment of accrued interest hereunder,
and then to principal.  On the Maturity Date, the entire principal balance
remaining due, together with any unpaid interest and other amounts due under
this Note, shall be paid in full.


is hereby deleted and replaced in its entirety with the following:


PAYMENT SCHEDULE:  Maker shall make payments to Bank on the Note as follows:


(a)           beginning on April 30, 2010, and continuing on the 30th day of
each month thereafter (or the last day of the month in the month of February) up
through and including June 30, 2010, Maker shall make monthly payments of all
accrued but unpaid interest on this Note as of said payment date;


(b)           beginning on July 30, 2010, and continuing on the 30th day of each
month thereafter (or the last day of the month in the month of February) until
the Maturity Date, Maker shall make monthly payments of all accrued but unpaid
interest on this Note as of said payment date PLUS monthly principal payments in
the amount of $111,112.00 each, unless and until the outstanding principal
balance of this Note is paid in full;

 
3

--------------------------------------------------------------------------------

 


(c)           any late payment charges or other costs, expenses, or charges due
under this Note or any other document executed in connection herewith shall be
due and payable immediately upon notice to Maker from Bank (except that Maker’s
obligation to pay any late payment charge hereunder shall not be dependent upon
or require notice from Bank); and


(d)           the remaining principal balance of this Note, if any, together
with all interest and other sums due hereunder shall be due and payable on the
Maturity Date.


All payments will be made to Bank at its address described above and shall be
collected in funds in lawful currency of the United States of America.  All
payments and prepayments on this Note shall be applied first to expenses or
charges due hereunder, and then to the payment of accrued interest hereunder,
and then to principal.  On the Maturity Date, the entire principal balance
remaining due, together with any unpaid interest and other amounts due under
this Note, shall be paid in full.


SECTION 2


NO IMPAIRMENT OF SECURITY


Nothing herein contained shall impair the security now held for the indebtedness
evidenced in the Loan Documents, as the same may be modified and amended by this
Second Modification, or alter, waive, annul, vary, or affect any provision,
condition, or covenant therein or in the Note, Security Agreement, Control
Agreement, or any other Loan Document, except as affected by the Second
Modification herein provided, nor affect or impair any rights, powers, or
remedies under the Note Security Agreement, and Control Agreement, it being the
intent of the parties hereto that such documents and the indebtedness evidenced
thereby are hereby confirmed and ratified by Borrower in all respects on and as
of the date of this Second Modification as if executed on the date hereof
(except as expressly modified hereby), and that all security granted prior to
the date hereof shall remain in full force and effect and shall not be
diminished, impaired, or released as a result hereof.


SECTION 3


NO OTHER MODIFICATION OF NOTE,
SECURITY AGREEMENT, AND CONTROL AGREEMENT


Except as expressly provided and set out herein, and as previously modified as
set out herein, the Note, Security Agreement, Control Agreement, and the Loan
Documents shall be and remain unmodified and are acknowledged by the parties to
be in full force and effect.  This Second Modification may be executed in one or
more counterparts, each of which shall be deemed an original and taken together
shall constitute one and the same document.

 
4

--------------------------------------------------------------------------------

 


SECTION 4


BINDING EFFECT OF MODIFICATION


This Second Modification shall be binding on the successors and assigns of the
respective parties.


SECTION 5


GUARANTORS’ CONSENT


Guarantors join in this Second Modification hereinbelow solely to evidence their
consent to the modification and provisions hereof.


IN WITNESS WHEREOF, the parties have executed this Second Modification on this
the 10th day of November, 2010, but to be effective as of March 17, 2010.



 
“LENDER”
     
FIRST SAVINGS BANK, F.S.B.
     
By: 
/s/ Donald Allen
    Donald Allen, Vice President       
“BORROWER”
     
LIGHTYEAR NETWORK SOLUTIONS, LLC,
 
a Kentucky limited liability company
     
By:
/s/ J. Sherman Henderson, III
    J. Sherman Henderson, III, CEO       
“GUARANTOR”
     
/s/ J. Sherman Henderson, III
 
J. Sherman Henderson, III
     
“GUARANTOR”
     
/s/ Ronald L. Carmicle
 
Ronald L. Carmicle


 
5

--------------------------------------------------------------------------------

 

Prepared by:


Keith D. Mull
MULL & HEINZ, LLC
2867 Charlestown Road
New Albany, Indiana  47150
(812) 206-2315

 
6

--------------------------------------------------------------------------------

 
